67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martha Rean DILL, Plaintiff-Appellant,v.LOCKHEED CORPORATION, Defendant-Appellee.
No. 95-55483.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Martha Rean Dill appeals pro se the district court's dismissal of her complaint against Lockheed Corporation for Dill's failure to timely serve a summons and complaint pursuant to Fed.R.Civ.P. 4(h).  Dill seeks damages arising when Lockheed allegedly used her body against her will to control the weather.


3
Dill does not dispute that she failed to properly serve Lockheed pursuant to California law, which requires service of process on a corporation to be made on an officer of the corporation or the authorized agent for service of process.  Cal.Civ.Proc.Code Sec. 416.10.  Dill contends that the Deputy Sheriff refused to reserve the complaint and summons a second time as requested by her, and that she did not have enough money to pay someone else to serve the summons.  Dill also contends that the district court should have sua sponte ordered the U.S. Marshal to complete service for her.  This court has held that an "incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the summons and complaint" and should not be penalized where the Marshal failed to effect service.  Puett v. Blandford, 912 F.2d 270, 275 (9th Cir.1990).  Dill, however, is neither incarcerated, nor was she appearing in forma pauperis before the district court.  Moreover, Dill did not request and the district court did not enter an order directing the Marshal to effect service.  See id.   The district court, therefore, did not err in dismissing Dill's complaint for failure to timely serve a summons and complaint.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3